Citation Nr: 1411767	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-34 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hairy cell leukemia.

2.  Entitlement to service connection for Guillain-Barré syndrome (GBS), to include as secondary to hairy cell leukemia.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) by which the RO denied entitlement to service connection for the disorders enumerated above.

In June 2013, the Veteran testified at a hearing before the undersigned via video teleconference.  A complete transcript of the hearing is located in the Veteran's Virtual VA electronic file.

The issue of entitlement to service connection for GBS, to include as secondary to hairy cell leukemia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is evidence of the existence of a present disability, evidence of an in-service event, and evidence of a causal relationship between the present disability and the in-service event.  





CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, hairy cell leukemia was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  The United States Court of Appeals for the Federal Circuit has recently held that absent a diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309(a), service connection may not be awarded based on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The Veteran contends that his hairy cell leukemia is due to exposure to benzene and carbon tetrachloride during service in the Coast Guard.  Specifically, he was exposed to these chemicals from the following:  moved gallons of the chemicals in a warehouse; sprayed accidentally with benzene in May/June 1956 which required hospitalization at Ketchikan General Hospital (however, the private treatment records of the hospitalization are not available); cleaned engine parts with carbon tetrachloride aboard the U.S. Coast Guard Dexter; and used carbon tetrachloride to clean uniforms.  The Veteran submitted some internet articles, including articles that noted that benzene had been documented to cause leukemia, that carbon tetrachloride was another dangerous common solvent that could be absorbed through the skin, and that a positive relationship had been observed between leukemia mortality and the duration of employment in jobs with potential exposures to benzene or carbon tetrachloride (Center for Disease Control).  The Veteran submitted an excerpt from the military regulations on clothing care, which noted that benzene and carbon tetrachloride may be used to remove certain types of stains.  

The Veteran also submitted medical opinion evidence from his oncologist/hematologist.  In a July 2007 letter, Dr. J.H. indicated that the Veteran was his patient and that he was seeing him for his hairy cell leukemia.  Dr. J.H. noted that it came to his attention that the Veteran had military exposure to carbon tetrachloride and asbestos.  In a May 2008 letter, Dr. J.H. reported that he was following the Veteran for hairy cell leukemia and GBS.  In a May 2013 letter, Dr. J.H. reported that the Veteran discussed his service in the Coast Guard and his exposure to benzene and carbon tetrachloride on an almost daily basis from 1963 to 1965 while at a Cost Guard base in Alaska.  Dr. J.H. related that the Veteran reported that he came in direct contact with this chemical on his hands as well as from breathing the fumes.  Dr. J.H. maintained that in his professional opinion it was entirely possible that the Veteran's exposure to these chemicals caused his hairy cell leukemia.  In a July 2013 letter, Dr. J.H. noted that the Veteran was being treated for hairy cell leukemia that was a most unusual B-cell leukemia.  Dr. J.H. maintained that there was a greater than fifty percent chance that exposure to toxic chemicals including benzene and/or carbon tetrachloride could have led to the development of this leukemia.   

Service personnel records show that the Veteran served in the CG Supply Depot in Ketchikan, Alaska from August 1963 to September 1965.  

There is evidence of the existence of a present disability, evidence of an in-service event, and evidence of a causal relationship between the present disability and the in-service event.  The Board resolves reasonable doubt in favor of the Veteran, and finds that service connection for hairy cell leukemia is warranted.


ORDER

Service connection for hairy cell leukemia is granted. 


REMAND

At the hearing, the Veteran testified that he developed GBS from hairy cell leukemia and that he had been unsuccessful in getting a medical opinion that addressed the claimed relationship.  In light of the favorable decision rendered herein, the Board will procure a nexus opinion.  Also, the Board finds that the Veteran should be provided VCAA notice in regard to the secondary service connection component of his claim. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran another VCAA notice advising him of the evidence necessary to substantiate the claim of entitlement to service connection for Guillain-Barré syndrome secondary to hairy cell leukemia.

2.  Thereafter, schedule the Veteran for an appropriate VA examination by an appropriate physician (M.D.) to determine whether the Veteran's Guillain-Barré syndrome is secondary to hairy cell leukemia.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

Based on a review of the claims file and current examination findings, the examiner should provide an opinion on the following:

	Is it at least as likely as not (50 percent probability or greater) that Guillain-Barré syndrome is (i) caused by or (ii) aggravated by the Veteran's hairy cell leukemia?  If such aggravation is found, the examiner should determine:  the baseline manifestations of the Veteran's Guillain-Barré syndrome absent the effect of aggravation, and the increased manifestations that are proximately due to the hairy cell leukemia.

The examiner must provide a complete rationale for all opinions reached.  If the examiner is unable to provide an opinion without a resort to speculation, then he/she should explain why this is so.

3.  After completion of the above development, the claim should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


